              Case 1:19-cv-10578-AJN-SDA Document 89 Filed 09/26/20 Page 1 of 4



BOSTON         CONNECTICUT   FLORIDA   NEW JERSEY   NEW YORK   WASHINGTON, DC


                                                                                    GREGORY S. TABAKMAN
                                                                                          Attorney at Law
                                                                                           One Jefferson Road
                                                                                    Parsippany, NJ 07054-2891
                                                                          T: (973) 966-8020 F: (973) 273-4594
                                                                                   gtabakman@daypitney.com

                                   9/26/2020

                                                                    September 24, 2020

VIA ECF
The Honorable Stewart D. Aaron, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street – Courtroom 11C
New York, NY 10007

              Re:    Shukla v. Deloitte Consulting LLP
                     Civil Action No. 1:19-cv-10578 (AJN) (SDA)

Dear Judge Aaron:

        This Firm represents defendant Deloitte Consulting LLP (“defendant”) in the above-
referenced matter. Pursuant to plaintiff’s submissions to this Court (ECF Nos. 80, 83) and his
communications with defense counsel, we understand that plaintiff intends to file a fourth
amended complaint in Federal Court in response to defendant’s Motion to Dismiss plaintiff’s
Third Amended Complaint (“Motion”) (ECF No. 56). As set forth in more detail below, plaintiff
is not entitled to amend his complaint as of right, and defendant respectfully requests the Court
bar plaintiff from filing another amended complaint at this time – which would be his seventh
amendment to the original complaint in this action.

              A.     Relevant Procedural History

              The relevant procedural history related to plaintiff’s complaints is as follows:

             On February 1, 2019, plaintiff filed his initial complaint in the Supreme Court of New
              York, County of New York, alleging disability discrimination under the New York State
              Human Rights Law (“NYSHL”) and New York City Human Rights Law (“NYCHRL”)
              (the “State Court Action”) (ECF No. 1, ¶ 1);

             On or about September 18, 2019, plaintiff filed an Amended Complaint in the State Court
              Action adding allegations of gender and national origin discrimination under the
              NYSHRL and NYCHRL (Id., ¶ 5);

             On October 15, 2019, plaintiff filed a Second Amended Complaint in the State Court
              Action, alleging various violations of federal criminal law (Id., ¶¶ 8, 16);


106532079.4
              Case 1:19-cv-10578-AJN-SDA Document 89 Filed 09/26/20 Page 2 of 4




The Honorable Stewart D. Aaron, U.S.M.J.
September 24, 2020
Page 2

             On October 18, 2019, plaintiff filed a Third Amended Complaint in the State Court
              Action, alleging violations of Title VII of the Civil Rights Act of 1964 and the Americans
              with Disabilities Act (Id., ¶ 17);

             On November 14, 2019, defendant removed this matter to this Court (See id., generally);

             On December 4, 2019, plaintiff filed a Notice of Motion for Leave to File First Amended
              Complaint in Federal Court (ECF No. 14) (the fourth amended complaint in this
              lawsuit). On January 8, 2020, the parties appeared before the Court to discuss, among
              other things, a briefing schedule for defendant to move to dismiss plaintiff’s First
              Amended Complaint in Federal Court. The Court set the First Amended Complaint in
              Federal Court as the operative complaint for a briefing schedule for defendant’s motion
              to dismiss (ECF Nos. 25, 29);

             On February 24, 2020, in response to defendant’s motion to dismiss, plaintiff filed, as
              attachments to his opposition, a motion to amend his complaint and a Second Amended
              Complaint (ECF No. 39) (the fifth amended complaint in this lawsuit). Defendant
              submitted a reply that noted that, although plaintiff improperly filed the Second Amended
              Complaint, defendant’s brief would address it (ECF No. 45, n.3). On June 15, 2020, the
              Court partially granted defendant’s motion to dismiss, and permitted plaintiff to file an
              amended complaint in accordance with the Court’s Opinion and Order (ECF No. 48);

             On July 17, 2020, plaintiff filed a Third Amended Complaint (ECF No. 53-2) (the sixth
              amended complaint in this lawsuit), which is currently subject to defendant’s motion to
              dismiss (ECF No. 56).

              B.     Plaintiff Should be Barred from Filing a Fourth Amended Complaint in
                     Federal Court (which would be his Seventh Amended Complaint)

        The Federal Rules permit plaintiff to amend his complaint “once as a matter of course”
within 21 days of serving it or service of a motion to dismiss pursuant to Rule 12(b)(6). See Fed.
R. Civ. P. 15(a)(1)(2) (emphasis added). Not including the amendments filed in the State Court
Action, plaintiff has already filed three amended complaints in this Court and it has been more
than 21 days since defendant filed its Motion. Plaintiff is prohibited from further amending his
complaint as a matter of right. See Burke v. Verizon Commns., 18-cv-4996 (PGG) (GWG), 2020
WL 4741043, at *5 (S.D.N.Y. Aug. 17, 2020) (“Because [plaintiff] has already filed an amended
complaint, Fed. R. Civ. P. 15(a)(1) does not permit him to amend his complaint as of right.”).

        Instead, plaintiff may only amend his complaint “with consent of the opposing parties or
with leave of the court” pursuant to Fed. R. Civ. P. 15(a)(2). It is within the Court’s discretion to
deny such leave where there is “good reason.” Id. “Good reason” involves analyzing four
factors: undue delay, bad faith, futility of amendment, or undue prejudice. Id. “Where it
appears that granting leave to amend is unlikely to be productive . . . it is not an abuse of
discretion to deny leave to amend.” Lucente v. Int’l Business Machines Corp., 310 F.3d 243, 258
106532079.4
              Case 1:19-cv-10578-AJN-SDA Document 89 Filed 09/26/20 Page 3 of 4




The Honorable Stewart D. Aaron, U.S.M.J.
September 24, 2020
Page 3

(2d Cir. 2002). In addition, where a plaintiff is “extremely litigious,” leave to amend the
complaint may be inappropriate. Iwachiw v. New York City Bd. of Educ., No. 00-cv-2341 (JFB)
(WDW), 2007 WL 433401, at n. 5 (E.D.N.Y. Feb. 5, 2007) (finding plaintiff’s “extremely
litigious nature” weighed against opportunity to amend when plaintiff filed nine separate
complaints in the E.D.N.Y. and four separate complaints in New York State court); Knatz v.
Stanton, No. 84-cv-6250 (WCC), 1986 WL 10275 (S.D.N.Y. Sept. 9, 1986) (holding, in part,
inappropriate to grant leave to amend because plaintiff is “extraordinarily litigious,” filing eight
cases in the S.D.N.Y. and E.D.N.Y over two years).

        Here, plaintiff has had many opportunities to amend his complaint to add allegations and
aiding and abetting claims. Each time plaintiff has amended his complaint, defendant has been
prejudiced by spending resources to respond, only for plaintiff to file another amended
complaint. The cyclical nature of these complaints continues to cause undue delay, even as
plaintiff requests that discovery proceed. Moreover, plaintiff’s recent submission to the Court
indicates that he plans to include allegations of post-termination conduct. (ECF No. 83 at 7-10).
Not only are these allegations wholly irrelevant to his employment discrimination action, they
include frivolous allegations of “biochemical/medical manipulation devices” used against him
and witness tampering. Id. These allegations are the kinds that courts in this Circuit, including
the SDNY in a recent case involving the same parties, have dismissed as “irrational” and denied
leave to amend because such amendments would be futile. See Shukla v. Deloitte Consulting
LLP, at al., 20-cv-5701(ALC), 2020 WL 4431996, at *3 (S.D.N.Y. July 31, 2020) (dismissing
complaint sua sponte as “irrational” and denying leave to amend because claims could not be
cured by amendment); Glass v. United States Presidents Since 1960, 17-cv-3141 (JS) (AYS),
2017 WL 4621006, at *4 (E.D.N.Y. Oct. 12, 2017) (finding plaintiff’s allegations “rise to the
level of irrational” and denied opportunity to amend). Finally, not only has plaintiff already filed
seven complaints in this single-plaintiff employment action within the last 20 months, and the
separate SDNY action noted above, he has also filed several other lawsuits and/or charges in the
same timeframe. See Shukla v. Richardson, Civil Action No. 3:19-cv-18117-MAS (D.N.J.);
Shukla v. Deloitte Consulting LLP, Civil Action No. 3:20-cv-09274-MAS-TJB (D.N.J)
(voluntarily dismissed on or about August 6, 2020); a charge of discrimination against defendant
with the Equal Employment Opportunity Commission (“EEOC”) and the New Jersey Division
on Civil Rights, EEOC Charge No. 520-2019-04110; and a charge of discrimination against
Apple with the EEOC and the California Department of Fair Employment & Housing, EEOC
Charge No. 556-2020-00798.

         Since defendant removed this case to Federal Court, plaintiff has not obtained any “new”
information that warrants an amendment because of new facts learned or evidence obtained.
Indeed, this Court provided plaintiff a chance to amend his complaint in response to its Opinion
and Order dated June 15, 2020, which partially granted defendant’s first motion to dismiss (ECF
No. 48 at 32). Plaintiff thereafter filed an amended complaint on July 17, 2020 (ECF No. 53-2).
It is defendant’s position that plaintiff has exhausted his opportunity to amend the complaint and
respectfully submits that the Court should bar plaintiff from further amendments at this time.


106532079.4
                  Case 1:19-cv-10578-AJN-SDA Document 89 Filed 09/26/20 Page 4 of 4




    The Honorable Stewart D. Aaron, U.S.M.J.
    September 24, 2020
    Page 4

                                                             Respectfully submitted,



                                                             Gregory S. Tabakman


    cc: Ashu Shukla, plaintiff pro se (via ECF)


ENDORSEMENT: The Court has reviewed the parties' correspondence (ECF Nos. 87 & 88). Based upon
the current schedule, Plaintiff shall file his opposition to Defendants' 8/7/20 motion to partially dismiss
the Third Amended Complaint no later than 9/28/20, and Defendants shall file their reply no later than
10/19/20, as agreed by the parties (see Plaintiff's 9/24/20 Ltr., ECF No. 86). If Plaintiff seeks to
file a Fourth Amended Complaint, he must seek leave to do so by separate motion properly filed pursuant
to Rule 15 of the Federal Rules of Civil Procedure. SO ORDERED.
Dated: 9/26/2020




    106532079.4
